DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Final Rejection
Claims 16-17, 20, 23, 26, 28, 36-39 are pending.  Claim 16 is independent. Claims 18-19, 21-25, 27, 29-35 and 40-44 are cancelled 8/18/2021.  
Response to Amendment
The objection of claims 21, 22, 24, 25, 27, 29-30, 32-33, 35 and 40 is withdrawn in light of Applicants cancellation of the claims.
The nonstatutory double patenting rejection of claims 16-17, 20, 23, 26, 28, 36-39 as being unpatentable over claims 1-20 of U.S. Patent No. 10,066,113 B2 is maintained.
The rejection of claims 16-17 and 20, 23, 26, 28, 36 and 39 under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861) in view of Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) is maintained.
The rejection of claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861), Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932) in view of Ganapathiappan et al. (U.S. 2012/0092428 Al) is maintained.
Response to Arguments
Applicant's arguments filed 8/18/2021 have been fully considered but they are not persuasive.  Applicants continue to urge that each reference in the combination rejection does not disclose the claimed thermally curable compound in the core of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner maintains that the 3 references are combinable because they are each in the analogous art of dispersing ink to print a substrate.  Examiner maintains that Ichimura guide one of ordinary skill in the art to modify the inkjet ink of Held as depicted with the hydrophobic core of Sato et al. with the claimed blocked isocyanate thermally curable compound to achieve both good adhesion to substrate and good wear resistance of the inkjet printed substrate over time. (See Ichimura et al. (col. 1, ln. 6-9).  
Applicants urge their amendments overcome the double patenting rejection. In response, this is not convincing because the patented claims have the same thermally curable compound (see claim 11 of US10066113). 
Accordingly the rejections are maintained and the claim amendments are addressed below.   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17 and 20, 23, 26, 28, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861) in view of Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat. 4,741,932).
Held (US 5,853,861) teach an ink/textile combination wherein the ink contains an aqueous carrier, a pigment and a polymer having acid, base, epoxy or hydroxy 
Held (US 5,853,861) is silent as to the claimed capsule thermally curable compound is a low molecular weight or oligomer compound functionalized with at least one functional group selected from the group consisting of an epoxide, an oxetane, an aziridine, an azetidine, a ketone, an aldehyde, a hydrazide, and a blocked isocyanate; and making up the polymeric core of a core/shell emulsion polymer as required by claim 16.
Sato et al. (U.S. 2014/0002556 A1) teach a similar inkjet ink comprising: an aqueous medium (Abstract); and capsules including a polymeric shell surrounding a core (Figs. 1, 2); wherein the capsules are dispersed in the aqueous medium including a dispersing group covalently bonded to the polymeric shell; the dispersing 
The capsules having an average particle size of no more than 4 pm as determined by dynamic light scattering  method which encompasses the claimed dynamic laser diffraction (§0183, 0257). Sato et al. teach the same highly unsaturated groups in [0044] to [0067] pages 3-4 encompassing the same claimed dispersing groups that covalently bind the the polymeric shell.  
Sato et al. further teach the one or more chemical reactants to include a monomer, oligomer, or polymer that is curable by free radical polymerization or by cationic polymerization (§§0044, 0045). This meets claim 16. 
Regarding the dispersing group of claim 19, Sato et al. further teach the dispersing group being a carboxylic acid or salt thereof (§§0044, 0178 and Fig. 2).

Regarding the polymeric shell, of claims 23-27, Sato teach including a polymer selected from the group consisting of a polyamide, a melamine based polymer, a poly(urea-urethane) polymer, and copolymers thereof (§0234).  Sato et al. further teach the monomer, the oligomer, or the polymer including at least one acrylate group as a polymerizable group (§§0044-0048).  Sato et al. further teach a photoinitiator (§0045). 
Regarding claims 28-30, Sato et al. further teach the polymeric shell being crosslinked (§0048).
Regarding Claim 34, Sato et al. further teach an inkjet printing method including the steps of: jetting an inkjet ink on a substrate; and applying heat and/or light to 
It is the Examiner’s position that the general core/shell emulsion polymer of Held, is more explicitly illustrated by Sato et al. Figure 1, and [0178] teaching the hydrophobic moiety is directed toward the core and the hydrophilic moiety is directed toward the water phase to form the shell layer. And [0188] teaches the ink bonds the urethane bonds in the hydrophobic moiety. See also [0064] teaching the same.
Held does not teach the thermally curable compound is in the ink, and instead teach it in the textile.  Ichimura et al. teach in the analogous art of improving adhesion of ink pigments on a surface to use a thermally curable compound being a blocked isocyanate (col. 3, ln.5-8).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the inkjet ink of Held as depicted with the hydrophobic core of Sato et al. with the claimed blocked isocyanate thermally curable compound as taught by Ichimura et al. with a reasonable expectation of success and similar results to achieve both good adhesion to substrate and good wear resistance, as taught by Ichimura et al. (col. 1, lines 6-9). The motivation for doing so would be to maintain attractive appearance of the inkjet printed substrate over time.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Held (US 5,853,861), Sato et al. (U.S. 2014/0002556 A1) and Ichimura et al. (U.S. Pat.  as applied to claims 16-17 and 20, 23, 26, 28, 36 and 39 above, and further in view of Ganapathiappan et al. (U.S. 2012/0092428 Al).
Held et al., Sato et al. and Ichimura et al. do not specifically teach an optothermal converting agent (Claim 37) or the optothermal converting agent being an infrared dye (Claim 38).
In the analogous art, Ganapathiappan et al. teach inkjet inks incorporating an infrared dye as optothermal converting agent (§§0014-0019). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Ganapathiappan et al. to the teachings of Held et al., Sato et al. and Ichimura et al. to enable post-processing of an ink image printed on a substrate to uniformly melt a polymer in the ink, thereby enhancing the durability of ink-jet ink printed on the substrate as taught by Ganapathiappan et al. (§0017). The motivation for doing so would be to improve durability of the ink image, especially In situations when the printed article is subject to much handling.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 16-17, 20, 23, 26, 28, 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,066,113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US 10,066,113 B2. recite material limitations to the instantly claimed method of manufacturing printed textile materials with the same steps of inkjet printing and thermal fixing as in the instant claims.  This is a double patenting rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761